Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/18/2021.  These drawings are ACCEPTED.
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 all of the prior art of record fails to teach or suggest the limitation of claim 1, a computer-implemented method for vehicle perception, the method comprising: capturing a plurality of images at a camera associated with a vehicle and storing image data associated with the plurality of images to a memory; dispatching vehicle perception tasks to a plurality of processing elements of an accelerator in communication with the memory; performing, by at least one of the plurality of processing elements, the vehicle perception tasks for the vehicle perception using a neural network, wherein performing the vehicle perception tasks comprises: performing an activation bypass for values below a first threshold, and performing weight pruning of synapses and neurons of the neural network based at least in part on a second threshold, wherein performing the weight pruning further comprises performing an analysis, wherein the analysis receives a model from a prior layer of the neural network in the form of a topological graph and learned weight parameters, wherein the analysis further comprises consolidating a batch normalization layer with a preceding convolutional or fully connected layer; and controlling the vehicle based at least in part on a result of performing the vehicle perception tasks. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
Regarding claims 11 all of the prior art of record fails to teach or suggest the limitation of claim 11, a system comprising: a memory comprising computer readable instructions; and a processing device for executing the computer readable instructions for performing a method for vehicle perception, the method comprising: capturing a plurality of images at a camera associated with a vehicle and storing image data associated with the plurality of images to a memory; dispatching vehicle perception tasks to a plurality of processing elements of an accelerator in communication with the memory; performing, by at least one of the plurality of processing elements, the vehicle perception tasks for the vehicle perception using a neural network, wherein performing the vehicle perception tasks comprises: performing an activation bypass for values below a first threshold, and performing weight pruning of synapses and neurons of the neural network based at least in part on a second threshold, wherein performing the weight pruning comprises tuning the weight pruning by retraining a pruned node graph with a dataset D, a pruned weight W', a cost function C, and a regularization term IW'I l as follows:  
    PNG
    media_image1.png
    21
    354
    media_image1.png
    Greyscale
 controlling the vehicle based at least in part on a result of performing the vehicle 4Application No.: 16/170,698 Docket No.: P047350-US-NP perception tasks. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
Regarding claims 20 all of the prior art of record fails to teach or suggest the limitation of claim 20, a computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method for vehicle perception, the method comprising: capturing a plurality of images at a camera associated with a vehicle and storing image data associated with the plurality of images to a memory; dispatching vehicle perception tasks to a plurality of processing elements of an accelerator in communication with the memory; performing, by at least one of the plurality of processing elements, the vehicle perception tasks for the vehicle perception using a neural network, wherein performing the vehicle perception tasks comprises: performing an activation bypass for values below a first threshold, wherein performing the activation bypass comprises bypassing a multiply add operation by inputting an activation input directly into a multiplexer, the multiplexer outputting a partial-sum value, and performing weight pruning of synapses and neurons of the neural network based at least in part on a second threshold; and controlling the vehicle based at least in part on a result of performing the vehicle perception tasks. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US20190205737A1 Bleiweiss discloses an apparatus to facilitate acceleration of machine learning operations is disclosed. The apparatus comprises at least one processor to perform operations to implement a neural network and accelerator logic to perform communicatively coupled to the processor to perform compute operations for the neural network .
All dependent claims are allowable for at least the reasons of claim 1, 11, and/or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665